Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 08, 2021

The Court of Appeals hereby passes the following order:

A21A1138. JACQUELINE THOMPSON-BRAGG v. C. DANE PERKINS et al.

      This appeal involves an ongoing dispute between the heirs of Hodge and Hattie
King concerning four tracts of land that the Kings jointly owned as tenants in
common during Hodge’s lifetime. In Thompson v. Blackwell, 296 Ga. 443, 447 (1)
(769 SE2d 46) (2015), the Supreme Court held that under Hodge’s will, his interest
in the property went to Hattie as a life estate with the remainder to Hodge’s son and
grandchildren, including Jacqueline Thompson-Bragg (collectively referred to as the
“Thompson Group”).
      Following the trial court’s rulings on the subsequent partition actions, this
Court vacated and remanded the trial court’s partition rulings with instructions to
follow the mandatory provisions of the Uniform Partition of Heirs Property Act
(“UPHPA”). Myles et al. v. Blackwell et al., Case No. A19A2492 (decided March 13,
2020). This Court also vacated and remanded the trial court’s award of attorney fees
against the Thompson Group and reversed the trial court’s rulings on the Thompson
Group’s counterclaims. On January 27, 2021, the trial court entered a new order.
      Dissatisfied with the new order, Thompson-Bragg has filed an original
mandamus petition in this Court against the Turner County Superior Court and Judge
C. Dane Perkins to compel the respondents to (1) issue an order declaring all orders
in this case void, vacate the trial court’s January 27, 2021 order, and issue a partition
order that follows the mandatory procedures of the UPHPA; (2) issue an order
awarding her no less than $1,000,000 in damages on her counterclaims or hold a
hearing on the amended counterclaims; and (3) reassign the case to another judge.
This case is not, however, subject to original mandamus relief by our Court.
      Appellate courts have mandamus authority in aid of their jurisdiction, see Ga.
Const. of 1983, Art. VI, Sec. I, Par. IV, but the need to resort to the appellate courts
for such relief is “extremely rare” because “the superior courts of this state have the
power, in proper cases, to issue process in the nature of mandamus, prohibition,
specific performance, quo warranto, and injunction[.]” Brown v. Johnson, 251 Ga.
436, 436 (306 SE2d 655) (1983). This is not one of the extremely rare instances in
which this Court will exercise original mandamus jurisdiction. See Gay v. Owens, 292
Ga. 480, 482-483 (2) (738 SE2d 614) (2013). Until Thompson-Bragg has pursued
relief in superior court and obtained a ruling thereon, there is no basis for this Court
to exercise jurisdiction. See Brown, 251 Ga. at 436-437. Accordingly, this petition for
writ of mandamus is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office,
                                        Atlanta,____________________
                                                  06/08/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.